DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filing on 12/13/2021.  Since the previous filing, claims 21-23 and 26-28 have been amended, claims 24-25 have been cancelled and no claims have been added.  Thus, claims 1-23 and 26-28 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant’s arguments regarding the applicability of Scheiner are persuasive and the rejections have been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in view of Howard (US 2010/0051034), Ng (US 2009/0050156), hereafter referred to as Ng-156, Barlow (US 2012/0067349) and Ng (US 2010/0319700), hereafter referred to as Ng-700, as evidenced by Fluid or Air Entrainment (https://media.lanecc.edu/users/driscolln/RT112/Air_Flow_Fluidics/Air_Flow_Fluidics7.html).


    PNG
    media_image1.png
    411
    448
    media_image1.png
    Greyscale

Annotated Fig 5
Ho does not teach where in a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm and a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter.
However, Howard teaches wherein a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm (diameter may be 0.65-0.75 mm, paragraph 27); a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter (diameter may be 0.65-0.75mm and length may be 2-3 mm therefore ratio of length to diameter is 2.67-4.62, paragraph 27).

While Ho does not explicitly disclose that the first side of the media is position between the vent hole exits and a distance from the vent hole exits at which the flow of vented gas produces sound or wherein a first side the media is spaced from the outer side of the first wall portion by a spacing at least as large as the vent hole inner diameter and less than five times the vent hole inner diameter, Ho teaches that a distance D between the exhaust port 10 and the inner surface 25 of the deflector portion 24 may be modified for the purpose of altering and specifically mitigating the sound produced by the gas passing through the vents.  The distance represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation (see MPEP 2144.05 II B), the distance results in a recognized result of sound reduction, and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentable distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the first side of the media is position between the vent hole exits and a distance from the vent hole exits at which the flow of vented gas produces sound or wherein a first side the media is spaced from the outer side of the first wall portion by a spacing at least as large as the vent hole inner diameter and less than 
Ho does not teach that the material of surface characteristic 28’ is a fibrous media and wherein in use, the flow of vented gas exits the vent hole exits along a first direction, impinges on the fibrous media and thereby the fibrous media reduces a velocity of, reduces entrainment of surrounding air into, and diffuses the flow of vented gas forming a reduced velocity and diffused flow of gases.
However, Ng-156 teaches that it is known in positive pressure masks to use a fibrous media (media provided to the vent arrangement may be selected from a range of materials including felt and open cell foam, paragraph 194-195, see instant Specification paragraph 110) to diffuse airflow and reduce noise (paragraph 193).
While Ng-156 does not explicitly teach that the diffuser reduces the velocity of the airflow, a diffuser as defined by Merriam-Webster is a device for reducing a velocity of a fluid passing through a system.  Further, while Ng-156 does not teach that entrainment of surrounding air is reduced, reducing the velocity of the flow reduces entrainment (Fluid or Air Entrainment: paragraph C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the material of surface characteristic 28’ is a fibrous media and wherein in use, the flow of vented gas exits the vent hole exits along a first direction, impinges on the fibrous media and thereby the fibrous media reduces a velocity of, reduces entrainment of surrounding air into, and diffuses the flow of vented gas forming a reduced velocity and diffused flow of gases as taught by Ng-156 and  Fluid or Air Entrainment as such fibrous media is known in the art to be used to diffuse airflow to for sound reduction.
Ho does not disclose wherein the mask body portion is made from a first material, the rigid frame is made from a second material, the first wall portion being made from a third 
However, Barlow teaches the mask body portion being made from a first material (sealing portion comprises cushion, paragraph 281, made from soft material such as a molded thermoplastic elastomer (TPE), a gel filled bladder, foam, paragraph 282); the rigid frame being made from a second material (frame made of a more rigid material than the sealing portion such as polycarbonate, 380); and elbow rotatably connection (swivel elbow 230, paragraph 235).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the mask body portion is made from a first material, the rigid frame is made from a second material, or that the elbow is rotatably connected to the frame as taught by Barlow as these materials are known in the art to be used for the various components of positive pressure masks and a swivel connection would allow for the connection to accommodate motion of the patient.
Additionally, Ng-700 teaches the first wall portion being made from a third material different than the first and second materials (Ho: shows the first wall is the surface of the elbow, see Annotated Fig 5; Ng-700: venting arrangement may be to a soft part such as silicone, paragraph 226).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ho such that the first wall portion being made from a third material different than the first and second materials as taught by Ng-700 as these materials are known in the art to be used for the various components of positive pressure masks.
In regards to claim 2, Ho in view of Howard, Ng-156, Barlow and Ng-700 and as evidenced by Fluid or Air Entrainment teaches the device of claim 1 and the combination further teaches wherein the fibrous media provides a tortuous path for the flow of vented gas to pass through to reduce the velocity of the flow of vented gas (Ng-156: paragraph 195, see instant 
In regards to claim 21, Ho in view of Howard, Ng-156, Barlow and Ng-700 and as evidenced by Fluid or Air Entrainment teaches the device of claim 1 and Ho further teaches wherein the diffused gasses are also redirected in a third direction opposite the second direction (see Annotated Fig 3).

    PNG
    media_image2.png
    326
    275
    media_image2.png
    Greyscale

Annotated Fig 3
Claim 3-5, 7-11, 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in view of Howard (US 2010/0051034) and Ng (US 2009/0050156) as evidenced by Fluid or Air Entrainment (https://media.lanecc.edu/users/driscolln/RT112/Air_Flow_Fluidics/Air_Flow_Fluidics7.html).
In regards to claim 3, Ho discloses a patient interface assembly for delivering positive pressure therapy to a patient (patient interface 8, paragraph 29), the patient interface assembly comprising: a mask body portion adapted to create at least a substantial seal with facial 
Ho does not teach where in a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm and a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter.
However, Howard teaches wherein a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm (diameter may be 0.65-0.75 mm, paragraph 27); a vent hole length extending from the vent hole entrance to the vent hole exit and being at least 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm and a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter as taught by Howard as these are known dimension for the vent holes for the purpose of reducing noise (Howard: paragraph 28).
While Ho does not explicitly disclose wherein a first side the media is spaced from the outer side of the first wall portion by a spacing at least as large as the vent hole inner diameter and less than five times the vent hole inner diameter, Ho teaches that a distance D between the exhaust port 10 and the inner surface 25 of the deflector portion 24 may be modified for the purpose of altering and specifically mitigating the sound produced by the gas passing through the vents.  The distance represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation (see MPEP 2144.05 II B), the distance results in a recognized result of sound reduction, and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentable distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that a first side the media is spaced from the outer side of the first wall portion by a spacing at least as large as the vent hole inner diameter and less than five times the vent hole inner diameter as this would allow the sound characteristics of the vents to be adjusted for optimal sound reduction.

However, Ng teaches that it is known in positive pressure masks to use a fibrous media (media provided to the vent arrangement may be selected from a range of materials including felt and open cell foam, paragraph 194-195, see instant Specification paragraph 110) to diffuse airflow and reduce noise (paragraph 193).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the surface characteristic is a fibrous media as taught by Ng as it is known in the art that such materials may be used to mitigate sound.
In regards to claim 4, Ho in view of Howard and Ng teaches the device of claim 3 and the combination further teaches wherein the fibrous media provides a tortuous path (Ng: paragraph 195, see instant Specification paragraph 110, materials used in Ng are among those listed in instant Specification as having the required properties) for a flow of vented gases from the plurality of vent holes to pass through (Ho: see Annotated Fig 5) to reduce a velocity of the flow of vented gases from the plurality of vent holes (Ng: fibrous media acts as a diffuser, paragraph 194, a diffuser as defined by Merriam-Webster is a device for reducing a velocity of a fluid passing through a system).
In regards to claim 5, Ho in view of Howard and Ng teaches the device of claim 3 and the combination further teaches wherein the fibrous media is configured to reduce entrainment of surrounding air, into a flow of vented gasses, from the plurality of vent holes (Ng: fibrous media acts as a diffuser, paragraph 194, which reduces velocity of air flow, see definition of diffuser as defined by Merriam-Webster; Fluid or Air Entrainment: reducing velocity of a flow reduced entrainment, paragraph C).
In regards to claim 7, Ho in view of Howard and Ng teaches the device of claim 3 and Ho further discloses wherein the vent hole exit being oriented to direct a flow of vented gas along a 
In regards to claim 8, Ho in view of Howard and Ng teaches the device of claim 3.
Ho does not teach wherein the vent hole length is at least approximately two times as long as the vent hole inner diameter.
However, Howard teaches wherein the vent hole length is at least approximately two times as long as the vent hole inner diameter (diameter may be 0.65-0.75mm and length may be 2-3 mm therefore ration of length to diameter is 2.67-4.62, paragraph 27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter as taught by Howard as these dimension are known for vent holes for the purpose of reducing noise (Howard: paragraph 28).
In regards to claim 9, Ho in view of Howard and Ng teaches the device of claim 3 and Ho further discloses wherein the second wall portion contains no holes aligned with the vent hole exits of the plurality of vent holes, when viewed in section (deflector portion 24 does not have holes, Fig 5).
In regards to claim 10, Ho in view of Howard and Ng teaches the device of claim 3.
While Ho does not explicitly disclose that the first side of the media is position between the vent hole exits and a distance from the vent hole exits at which the flow of vented gas produces sound, Ho teaches that a distance D between the exhaust port 10 and the inner surface 25 of the deflector portion 24 may be modified for the purpose of altering and specifically mitigating the sound produced by the gas passing through the vents.  The distance represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the first side of the media is position between the vent hole exits and a distance from the vent hole exits at which the flow of vented gas produces sound as this would allow the sound characteristics of the vents to be adjusted for optimal sound reduction.
In regards to claim 11, Ho in view of Howard and Ng teaches the device of claim 3 and the combination further teaches wherein in use, a flow of vented gases from the plurality of vent holes exits the vent hole exits along a first direction (Ho: see Annotated Fig 5), impinges on the fibrous media and thereby the fibrous media reduces a velocity of and diffuses the flow of vented gases from the plurality of vent holes (Ho: see Annotated Fig 5), forming a reduced velocity and diffused flow of gases (Ng: fibrous media acts as a diffuser, paragraph 194, see definition of diffuser as defined by Merriam-Webster), whereby the reduced velocity and diffused flow of gases is redirected from the first direction to a second direction generally normal relative to the first direction (Ho: see Annotated Fig 5).
In regards to claim 22, Ho in view of Howard and Ng teaches the device of claim 11 and Ho further teaches wherein the diffused gasses are also redirected in a third direction opposite the second direction (see Annotated Fig 3).
In regards to claim 25, Ho in view of Howard and Ng teaches the device of claim 3.
Ho does not teach where in a vent hole inner diameter at least 0.5 mm.
However, Howard teaches wherein a vent hole inner diameter at least 0.5 mm (diameter may be 0.65-0.75 mm, paragraph 27).

In regards to claim 27, Ho in view of Howard and Ng teaches the device of claim 3.
Ho does not teach wherein the vent hole length is at least two times as long as the vent hole inner diameter.
However, Howard teaches wherein the vent hole length is at least two times as long as the vent hole inner diameter (diameter may be 0.65-0.75mm and length may be 2-3 mm therefore ration of length to diameter is 2.67-4.62, paragraph 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the vent hole length is at least two times as long as the vent hole inner diameter as taught by Howard as it these are known dimension for vent holes for the purpose of reducing noise (Howard: paragraph 28).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in view of Howard (US 2010/0051034) and Ng (US 2009/0050156), hereafter referred to as Ng-156, as evidenced by Fluid or Air Entrainment (https://media.lanecc.edu/users/driscolln/RT112/Air_Flow_Fluidics/Air_Flow_Fluidics7.html) as applied to claim 3 and in further view of Barlow (US 2012/0067349) and Ng (US 2010/0319700), hereafter referred to as Ng-700.
In regards to claim 6, 	Ho in view of Howard and Ng-156 teaches the device of claim 3.
Ho does not disclose wherein the mask body portion is made from a first material, the rigid frame is made from a second material, or the first wall portion being made from a third material different form the first and second material wherein the third material is softer than the second material.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the mask body portion is made from a first material, the rigid frame is made from a second material as taught by Barlow as these materials are known in the art to be used for the various components of positive pressure masks.
Additionally, Ng-700 teaches the first wall portion being made from a third material different than the first and second materials (Ho: shows the first wall is the surface of the elbow, see Annotated Fig 5; Ng-700: venting arrangement may be to a soft part such as silicone, paragraph 226) wherein the third material is softer than the second material (instant specification paragraph 73 lists polycarbonate as frame material and paragraph 81 lists silicone as vent material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ho such that the first wall portion being made from a third material different than the first and second materials wherein the third material is softer than the second material as taught by Ng-700 as these materials are known in the art to be used for the various components of positive pressure masks.
Claim 12, 13, 16, 17, 20 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in view of Ng (US 2009/0050156).
In regards to claim 12, Ho discloses a patient interface assembly (patient interface 8) comprising: a mask body portion adapted to create at least a substantial seal with facial surfaces around a nose and/or mouth of a patient (cushion 8a); a mask frame supporting the 
While Ho does not explicitly disclose that the first side of the media is spaced apart from the outer surface of the first side wall portion by at last a first spacing, Ho teaches that a distance D between the exhaust port 10 and the inner surface 25 of the deflector portion 24 may be modified for the purpose of altering and specifically mitigating the sound produced by the gas passing through the vents.  The distance represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation (see MPEP 2144.05 II B), the distance results in a recognized result of sound reduction, and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the first side of the media is spaded apart from the outer side surface of the first wall portion by at least a first spacing as this would allow the sound characteristics of the vents to be adjusted for optimal sound reduction.
Ho does not teach that the surface characteristic is a fibrous media.
However, Ng teaches that it is known in positive pressure masks to use a fibrous media (media provided to the vent arrangement may be selected from a range of materials including felt and open cell foam, paragraph 194-195, see instant Specification paragraph 110) to diffuse airflow and reduce noise (paragraph 193).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the surface characteristic is a fibrous media as taught by Ng as it is known in the art that such materials may be used to mitigate sound.
In regards to claim 13, Ho in view of Ng teaches the device of claim 12 and the combination further teaches wherein the fibrous media defines a tortuous path (Ng: paragraph 195, see instant Specification paragraph 110, materials used in Ng are among those listed in instant Specification as having the required properties) for a flow of vented gases from the plurality of vent holes to pass through to reduce a velocity of the flow of vented gases from the plurality of vent holes (Ng: fibrous media acts as a diffuser, paragraph 194, a diffuser as defined by Merriam-Webster is a device for reducing a velocity of a fluid passing through a system).
In regards to claim 16, Ho in view of Ng teaches the device of claim 12 and Ho further discloses wherein the second wall portion contains no holes aligned with the vent hole exits of the plurality of vent holes, when viewed in section (no holes in deflection portion 24, Fig 5).

In regards to claim 20, Ho in view of Ng teaches the device of claim 12.
While Ho does not explicitly disclose that the first the first spacing is at least as large as the vent hole inner diameter and less than five times the vent hole inner diameter, Ho teaches that a distance D between the exhaust port 10 and the inner surface 25 of the deflector portion 24 may be modified for the purpose of altering and specifically mitigating the sound produced by the gas passing through the vents.  The distance represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation (see MPEP 2144.05 II B), the distance results in a recognized result of sound reduction, and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentable distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the first spacing is at least as large as the vent hole inner diameter and less than five times the vent hole inner diameter as 
In regards to claim 23, Ho in view of Ng teaches the device of claim 17 and Ho further teaches wherein the diffused gasses are also redirected in a third direction opposite the second direction (see Annotated Fig 3).
Claim 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in Ng (US 2009/0050156), hereafter referred to as Ng-156, as applied to claim 12 and in further view of Barlow (US 2012/0067349) and Ng (US 2010/0319700), hereafter referred to as Ng-700.
In regards to claim 14, Ho in view of Ng-156 teaches the device of claim 12.
Ho does not disclose wherein the mask body portion is made from a first material, the rigid frame is made from a second material, or the first wall portion being made from a third material different form the first and second material wherein the third material is softer than the second material.
However, Barlow teaches the mask body portion being made from a first material (sealing portion comprises cushion, paragraph 281, made from soft material such as a molded thermoplastic elastomer (TPE), a gel filled bladder, foam, paragraph 282); the rigid frame being made from a second material (frame made of a more rigid material than the sealing portion such as polycarbonate, 380).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the mask body portion is made from a first material, the rigid frame is made from a second material as taught by Barlow as these materials are known in the art to be used for the various components of positive pressure masks.
Additionally, Ng-700 teaches the first wall portion being made from a third material different than the first and second materials (Ho: shows the first wall is the surface of the elbow, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ho such that the first wall portion being made from a third material different than the first and second materials as taught by Ng-700 as these materials are known in the art to be used for the various components of positive pressure masks.
In regards to claim 18, Ho in view of Ng-156 teaches the device of claim 12 and Ho further discloses additionally comprising a connection elbow assembly (elbow 11) releasably connected to a releasable connection portion of the mask frame (shell 8b coupled to elbow 11, paragraph 33 line 1-5) wherein the first wall portion is disposed on the connection elbow assembly (exhaust port 10, Fig 5).
Ho does not disclose wherein the elbow is rotatably connected.
However, Barlow teaches the elbow is rotatably connected (swivel elbow 230, paragraph 235).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that the elbow is rotatably connected to a releasable connection portion as taught by Barlow as this would allow the elbow to accommodate motion of the patient.
Claim 15, 19, 26 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho (US 2012/0266884) in view of Ng (US 2009/0050156) as applied to claim 12 and un further view of Howard (US 2010/0051034).
In regards to claim 15, Ho in view of Ng teaches the device of claim 12.

However, Howard teaches wherein the vent hole length is at least approximately two times as long as an inner diameter of the plurality of vent holes (diameter may be 0.65-0.75mm and length may be 2-3 mm therefore ration of length to diameter is 2.67-4.62, paragraph 27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that a vent hole length is at least approximately two times as long as the vent hole inner diameter as taught by Howard as these are known dimensions for vent holes for the purpose of reducing noise (Howard: paragraph 28).
In regards to claim 19, Ho in view of Ng teaches the device of claim 12.
Ho does not teach where in a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm and a vent hole length extending from the vent hole entrance to the vent hole exit and being at least approximately two times as long as the vent hole inner diameter.
However, Howard teaches wherein a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm (diameter may be 0.65-0.75 mm, paragraph 27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that a vent hole inner diameter at least approximately 0.5 mm and equal to or less than 1.5 mm as taught by Howard as these are known dimensions for vent holes for the purpose of reducing noise (Howard: paragraph 28).
In regards to claim 26, Ho in view of Ng teaches the device of claim 12.
Ho does not teach where in a vent hole inner diameter at least 0.5 mm.
However, Howard teaches wherein a vent hole inner diameter at least 0.5 mm (diameter may be 0.65-0.75 mm, paragraph 27.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that where in a vent hole inner 
In regards to claim 28, Ho in view of Ng teaches the device of claim 12.
Ho does not teach wherein the vent hole length is at least two times as long as the vent hole inner diameter.
However, Howard teaches wherein the vent hole length is at least two times as long as the vent hole inner diameter (diameter may be 0.65-0.75mm and length may be 2-3 mm therefore ration of length to diameter is 2.67-4.62, paragraph 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho such that wherein the vent hole length is at least two times as long as the vent hole inner diameter as taught by Howard as it these are known dimension for vent holes for the purpose of reducing noise (Howard: paragraph 28).
Response to Arguments
In regards to applicant’s arguments regarding the use of Scheiner, these arguments are persuasive.  As such, a new Non-Final Action has been written wherein Scheiner has been removed as prior art and new rejections based on Ng have been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785